Citation Nr: 1114678	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  94-34 645	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected residuals of cervical spine injury.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to an increased rating in excess of 10 percent for bilateral plantar callosities.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of right sternoclavicular strain, prior to July 26, 1999.
 
5.  Entitlement to a rating in excess of 20 percent for residuals of right sternoclavicular strain, from July 26, 1999.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of cervical spine injury, prior to October 29, 1998.

7.  Entitlement to a rating in excess of 20 percent for residuals of cervical spine injury, from October 29, 1998.

8.  Entitlement to an initial rating in excess of 10 percent for duodenitis.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and an attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to September 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 1993 rating decision in which the RO in Little Rock, Arkansas, inter alia, granted service connection and assigned an initial rating of 10 percent for residuals of an injury to the cervical spine, effective March 22, 1993, and also granted a 10 percent rating for service-connected right sternoclavicular sprain, effective March 22, 1993.  In October 1993 and December 1993, the Veteran filed notices of disagreement (NOD) with the assigned disability ratings and effective date(s).  A statement of the case (SOC) was issued in December 1993, and the Veteran filed a statement accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 1994.

This appeal also arose from a January 1994 rating decision in which the RO, inter alia, granted service connection and assigned an initial rating of 10 percent for duodenitis, effective August 20, 1993.  In March 1994, the Veteran filed a NOD with the assigned disability rating.  A supplemental SOC (SSOC) was issued in July 1994, and the Veteran filed a statement accepted as a substantive appeal in September 1994.

In the September 1994 substantive appeal, the Veteran's former representative indicated that the Veteran was satisfied with a January 1994 RO decision to assign an effective date of April 3, 1992, for the 10 percent rating for service-connected right sternoclavicular sprain.

In August 1994, the Veteran testified during a hearing before a hearing officer at the RO.  A transcript of that hearing is of record.  

In October 1994, the Veteran's claims file was transferred to the jurisdiction of the RO in New Orleans, Louisiana.  Later that month, the Veteran's former attorney submitted a statement wherein he asserted that the Veteran was seeking higher evaluations for residuals of an injury to the cervical spine, for right sternoclavicular sprain, and for duodenitis, but that he was not seeking earlier effective dates.

This appeal also arose from a November 1994 rating decision in which the New Orleans RO, inter alia, denied service connection for schizophrenia, and denied the Veteran's claim for TDIU.  That month, the Veteran filed a NOD.  A SOC was issued in August 1995, and the Veteran filed a VA Form 9 later that month.

In September 1995, the Veteran's claims file was transferred to the jurisdiction of the RO in Jackson, Mississippi.

This appeal also arose from a May 1997 rating decision in which the Jackson RO, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for service-connected bilateral plantar callosities.  In June 1997, the Veteran filed a NOD.  A SOC was issued in October 1997, and the Veteran filed a VA Form 9 later that month.

In March 1998, the Veteran's claims file was transferred to the jurisdiction of the New Orleans RO, which has certified the appeal to the Board.  

In December 1998, the Board remanded the Veteran's claims to the RO so that he could be scheduled for a Board hearing at the RO.

In a February 2000, the RO increased the rating for the residuals of right sternoclavicular strain to 20 percent, effective July 26, 1999, and also increased the rating for the residuals of cervical spine injury to 20 percent, effective October 29, 1998.  In April 2000, the Veteran filed a NOD with respect to the effective dates of both awards.

In June 2000, the RO issued a SOC addressing the Veteran's entitlement to an earlier effective date for the assignment of a 20 percent rating for the residuals of a right sternoclavicular strain.  The Veteran filed a VA Form 9 in July 2000.  On the Form 9, he indicated that he wished to be scheduled for a Board hearing in Washington, DC.

A July 2003 letter informed the Veteran that his Board hearing in Washington, DC, was scheduled for October 2003.  However, a day prior to the hearing, he contacted the Board and moved to have the hearing rescheduled as a video-conference hearing before a Veterans Law Judge of the Board at the RO.  In November 2003, the Board granted his request to reschedule the hearing.

A September 2004 letter informed the Veteran that his video-conference hearing was scheduled in November 2004.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  

In February 2005, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

In a December 2005 rating decision, the RO denied service connection for headaches, to include as secondary to service-connected residuals of cervical spine injury.  In August 2006, the Veteran filed a NOD.  A SOC was issued in December 2008, and the Veteran filed a VA Form 9 later that month.

Also in December 2008, the RO issued a SSOC addressing, inter alia, the Veteran's entitlement to an earlier effective date for the assignment of a 20 percent rating for the residuals of an injury of the cervical spine.  The Veteran filed a VA Form 9 that same month.

In his December 2008 substantive appeal, the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge at the RO.

After completing further action on the other claims previously perfected for appeal (at the time of the February 2005 Board remand), the RO/AMC continued to deny those claims (as reflected in the December 2008 SSOC) and returned those matters to the Board for further consideration.

In May 2009, the Board remanded the Veteran's claims to the RO, via the AMC, so that he could be scheduled for a Board hearing at the RO.

In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

At the March 2010 Board hearing, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

During the hearing, the Veteran also requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In October 2010, the Veteran submitted a copy of a September 2010 rating decision, and other materials, reflecting that the RO had granted service connection for additional disabilities (specifically, tinnitus and right ear hearing loss).

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for the residuals of right sternoclavicular strain, for the residuals of cervical spine injury, and for duodenitis, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 20 percent for residuals of right sternoclavicular strain during the pendency of the appeal, and a higher rating of 20 percent for the residuals of cervical spine injury, inasmuch as higher ratings for these disability are available, both before and after the currently assigned effective dates of the higher ratings, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the issues pertaining to the right shoulder and cervical spine as rating issues (rather than effective date issues), as set forth on the title page (issues #4, 5, 6, and 7, above).  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, while the Veteran previously was represented by a private attorney and (briefly) by The American Legion, in September 1999 and March 2000, the Veteran granted power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.  

The record reflects that the RO most recently transferred the Veteran's case to the Board in March 2009.  At that time, his claims file was rather extensive, consisting of six volumes of material.

Subsequent to the RO's March 2009 transfer, and the Veteran's March 2010 Board hearing, the Board learned that the RO had gathered significant additional evidence pertaining to the Veteran in as many as three temporary folders.  Multiple efforts to obtain those folders from the RO have been unsuccessful.

The Board emphasizes that records in the possession of the RO that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, including the Board, during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Without the temporary folders, the Board cannot determine with confidence whether, based on evidence both actually and constructively of record, VA's duty to assist has been fulfilled and/or whether the Board otherwise has before it all of the necessary information and evidence to arrive at a proper decision on the matters on appeal.  Hence, the RO should associate any temporary folders in its possession with the remainder of the Veteran's claims files.

To ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).
 
After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should associate any temporary folders in its possession with the remainder of the record on appeal.

2.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include new examinations, if warranted), the RO should readjudicate the claims on appeal (to particularly include all the evidence added to the claims file since the RO's last adjudication of these claims) and legal authority.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

